IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-92,171-01


                   EX PARTE DEQUANN DEONTAE FORGE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. D-44,150-A IN THE 358TH DISTRICT COURT
                              FROM ECTOR COUNTY


       Per curiam.

                                             ORDER

       Applicant pleaded guilty to aggravated robbery and was placed on deferred adjudication

community supervision. The trial court later revoked the probation and sentenced Applicant to forty

years’ imprisonment. Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant alleges his revocation counsel was deficient regarding a sentencing

recommendation from the State, which Applicant says was for a five-year sentence. Applicant says

his counsel “convinced him that, at a hearing to adjudicate, the court would reinstate [Applicant] to

straight probation because his violations are technical violations and he has not reoffended with

another offense .” The trial court, however, revoked the probation and assessed a 40-year sentence.
                                                                                                     2

         Applicant has alleged facts that, if true, might entitle him to relief. Lafler v. Cooper, 132

S.Ct. 1376 (2012); Ex parte Argent, 393 S.W.3d 781 (Tex. Crim. App. 2013). Accordingly, the

record should be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE

CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial counsel to respond to Applicant’s

claim. In developing the record, the trial court may use any means set out in Article 11.07, § 3(d).

If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If

Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or

retained, the trial court shall immediately notify this Court of counsel’s name.

         Applicant also claims that revocation counsel was deficient regarding the imposition of a

disproportionate sentence. The appellate court has already rejected this claim. Forge v. State, No.

11-17-00030-CR (Tex. Crim. App.—Eastland del. Jan. 10, 2019). It may not be re-litigated in

habeas. Ex parte Acosta, 672 S.W.2d 470, 472 (Tex. Crim. App. 1984).

         The trial court shall resolve the disputed factual issues. The trial court shall make findings

of fact and conclusions of law within ninety days from the date of this order. The district clerk shall

then immediately forward to this Court the trial court’s findings and conclusions and the record

developed on remand, including, among other things, affidavits, motions, objections, proposed

findings and conclusions, orders, and transcripts from hearings and depositions. See TEX . R. APP .

P. 73.4(b)(4). Any extensions of time must be requested by the trial court and obtained from this

Court.

Filed: January 13, 2021
Do not publish